Citation Nr: 1107167	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for duodenal 
ulcer with truncal vagotomy and partial gastrectomy, currently 
evaluated as 40 percent disabling.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for schizophrenia.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to September 
1983.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's claim of 
entitlement to an increased disability rating for his duodenal 
ulcer with truncal vagotomy and partial gastrectomy.  So, 
regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if further 
action is required on his part.


FINDINGS OF FACT

1.  On October 29, 2010, prior to the promulgation of a decision 
in the appeal of the Veteran's petition to reopen a previously 
denied claim of entitlement to service connection for pulmonary 
tuberculosis, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.

2.  In an unappealed May 1989 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
schizophrenia; the Veteran's most recent petition to reopen his 
claim was denied in an August 2002 rating decision.

3  Evidence added to record since the RO's August 2002 rating 
decision does not relate to an unestablished fact that is 
necessary to substantiate the claim of entitlement to service 
connection for schizophrenia and does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to service connection for pulmonary 
tuberculosis, by the appellant, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  The August 2002 rating decision that denied the Veteran's 
petition to reopen his previously denied claim of entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. §§ 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3  New and material evidence has not been received to reopen the 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  At 
the outset of his October 29, 2010, Board hearing, the appellant 
indicated that he wished to withdraw his appeal of the issue of 
whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection pulmonary 
tuberculosis.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to that issue.  
Accordingly, the Board does not have jurisdiction to review the 
appeal as to that issue and it is dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established significant new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  In the context of a claim to reopen, the Secretary must 
look at the bases for the denial in the prior decision and to 
respond by providing the appellant with a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  But see Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) 
requires only that the VA give a claimant notice at the outset of 
the claims process of the information and evidence necessary to 
substantiate the claim, before the initial RO decision and in 
sufficient time to enable the claimant to submit relevant 
evidence.  This notice may be generic in the sense that it need 
not identify evidence specific to the individual claimant's case 
(though it necessarily must be tailored to the specific nature of 
the veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued a VCAA notice letter, dated in August 2004, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's petition to reopen, as well as the legal criteria for 
entitlement to such benefits.  The letter also informed him of 
his and VA's respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letter is 
compliant with Kent as to the Veteran's petition to reopen.  This 
letter specifically informed the Veteran as to what evidence 
would be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The Veteran was told to 
submit evidence pertaining to the reason his claim of entitlement 
to service connection for schizophrenia was previously denied, 
and the letter notified the Veteran of the reason for the prior 
final denials (i.e., the elements of the service connection claim 
that was deficient).  

In addition, a May 2006 letter from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  However, the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication and the appellant's claim was 
readjudicated thereafter.  As such, the appellant has not been 
prejudiced and there was no defect with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim, including a transcript of his testimony before Veterans 
Law Judge (VLJ) of the Board.  The Board has carefully reviewed 
such statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  If new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  

As relevant to this appeal, new evidence is existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when considered 
with the previous evidence of record, relates to a fact, not 
previously established, which is necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2010).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).



Analysis

The Veteran's claim of entitlement to service connection for 
schizophrenia was initially denied by the RO in a May 1989 rating 
decision.  The Veteran's subsequent petitions to reopen his claim 
were denied in August 1994, June 1995, May 2000, March 2001 and 
August 2002.  None of the rating decisions were appealed and, 
thus, they are final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The initial, May 1989 rating decision denied the Veteran's claim 
of entitlement to service connection for schizophrenia on the 
basis that there was no evidence of schizophrenia during his 
military service or any evidence that his schizophrenia was 
related to his military service; the RO noted that the Veteran 
had been treated for schizophrenia in 1986, but that it was not 
associated with his service.  The subsequent rating decisions 
denied his petitions to reopen as the Veteran did not provide 
competent medical evidence that his schizophrenia was incurred 
during his military service or any applicable presumptive period; 
the RO pointed out that the Veteran continued to submit evidence 
of post-service treatment for schizophrenia.

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final RO decision.  The Veteran's VA medical records, as well as 
his multiple statements, are not cumulative and redundant of the 
evidence in the claims file at the time of the last final rating 
decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran's schizophrenia 
was incurred or aggravated during his military service.   

The evidence of record, submitted by the Veteran during the years 
since the RO's last final rating decision, refers primarily to 
the evaluation and treatment, i.e., the current diagnosis and 
severity, of his schizophrenia.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to the issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has schizophrenia and 
has been treated since his service for this disability.  However, 
such statements must be considered in the context of the record 
as a whole to determine whether it raises a reasonable 
possibility of substantiating the claim.  In this regard, there 
is no evidence that the Veteran's schizophrenia was incurred or 
aggravated during his military service, and the Veteran has not 
provided any objective, medical evidence indicating that his 
schizophrenia began during or as a result of his military 
service; the record remains devoid of any evidence linking the 
etiology of this disability to his military service  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (there must be medical 
evidence linking a current disability, even assuming the veteran 
has one, to his service in the military).  See also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between such Veteran's service and the 
disability).   

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that his schizophrenia began during his 
service, or is related to events during his service, including 
treatment for his service-connected duodenal ulcer.  However, 
despite the Veteran's complaints related to his schizophrenia, 
the Board points out that there is no objective medical evidence 
confirming that the Veteran's schizophrenia had its onset during 
his military service or one year thereafter.   Furthermore, 
although the Veteran's medical records show evidence of treatment 
for his schizophrenia, the evidence does not demonstrate that the 
Veteran's schizophrenia began as a result of treatment for his 
service-connected duodenal ulcer.  As such, the additional 
evidence considered in conjunction with the record as a whole 
does not raise a reasonable possibility of substantiating the 
claim.  In short, these medical records, as well as the Veteran's 
statements, do not demonstrate a causal relationship between his 
service in the military and his schizophrenia, nor do these 
records otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent 
verification of these assertions, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the Veteran's 
previously denied claim for service connection for schizophrenia 
has not been received subsequent to the last final RO decision.  
In the absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).  As such, the Veteran's claim is not reopened.


ORDER

The appeal of the issue whether new and material evidence has 
been submitted sufficient to reopen a claim entitlement to 
service connection for pulmonary tuberculosis is dismissed.

The petition to reopen the claim for service connection for 
schizophrenia is denied.




REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With regard to the Veteran's claim of entitlement to an increased 
disability evaluation for a duodenal ulcer, the Board observes 
that the Veteran testified in October 2010 that he received 
treatment related to his service-connected duodenal ulcer with 
truncal vagotomy and partial gastrectomy at the Atlanta, Georgia 
VA Medical Center (VAMC).  The Board acknowledges that the RO 
obtained medical records from the Atlanta VAMC, dated through 
March 2005, but points out that treatment records since that 
time, as reported by the Veteran, have not been associated with 
his claims file.  These records may contain important medical 
evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the Veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran and his service representative contend 
that his service-connected duodenal ulcer with truncal vagotomy 
and partial gastrectomy is worse than currently evaluated.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted 
that the Court in Green stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges 
that the Veteran was most recently afforded a VA examination in 
September 2004, and that a copy of the examination report is 
associated with his claims file.  Nevertheless, the Veteran and 
his representative indicate that his duodenal ulcer with truncal 
vagotomy and partial gastrectomy has continued to worsen since 
the previous evaluation.  Given the length of time that has 
elapsed since the Veteran's most recent VA examination, the Board 
finds that the Veteran should be scheduled for an updated VA 
examination which address the current nature and severity of his 
service-connected duodenal ulcer with truncal vagotomy and 
partial gastrectomy, in order to effectively evaluate the 
Veteran's service-connected disability.  More recent objective 
characterizations of this condition and its associated 
symptomatology are required.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (finding that, where the Veteran is appealing the 
rating for an already established service-connected condition, 
his present level of disability is of primary concern).  

Therefore, additional clinical assessment and medical opinion is 
necessary to adequately address the Veteran's claim of 
entitlement to an increased disability evaluation.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's 
treatment at the Atlanta VA Medical Center, 
for the period from March 2005 to the 
present, including all hospitalization 
reports.  If these records are unavailable, 
simply do not exist, or further attempts to 
obtain them would be futile, document this 
in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected duodenal ulcer with truncal 
vagotomy and partial gastrectomy.  Conduct 
all testing and evaluation indicated and 
review the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected duodenal ulcer with truncal 
vagotomy and partial gastrectomy.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

3.  Following completion of the above, the 
RO should readjudicate the issue of 
entitlement to an increased disability 
rating for duodenal ulcer with truncal 
vagotomy and partial gastrectomy.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


